          Case 1:20-cv-00050-SPW Document 11 Filed 10/14/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION



  J.R. FLETCHER,
                                                     CV 20-50-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  UNITED STATES,                                      AND RECOMMENDATIONS


                        Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

September 16,2020. (Doc. 10). The Magistrate recommended Plaintiff J.R.

Fletcher's motion, construed as a petition for writ ofhabeas corpus under 28

U.S.C. § 2241, should be DISMISSED for failure to state a claim.(Doc. 10 at 6).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.., 656F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422,427(9th Cir. 2000). After reviewing the Findings and Recommendation,this

                                           1
Case 1:20-cv-00050-SPW Document 11 Filed 10/14/20 Page 2 of 2
